Case: 2:19-cv-02196-ALM-EPD Doc #: 145 Filed: 04/06/21 Page: 1 of 1 PAGEID #: 2185




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 URSULA MCGLONE, et al.               )     Civil Action No. 2:19-cv-02196-ALM-EPD
                                      )
               Plaintiffs,            )    Chief Judge Algenon L. Marbley
                                      )
        v.                            )     Chief Magistrate Judge
                                      )     Elizabeth A. Preston Deavers
 CENTRUS ENERGY CORP., et al.         )
                                      )
               Defendants.            )


                        ORDER GRANTING
 DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND
           TO PLAINTIFFS’ FOURTH AMENDED COMPLAINT


       This matter is before the Court on Defendants’ Unopposed Motion for Extension of Time

to Respond to Plaintiffs’ Fourth Amended Complaint. Having considered the Motion, and being

otherwise sufficiently advised, the Motion is hereby GRANTED. Defendants shall have up to

and including May 24, 2021 to respond to Plaintiffs’ Fourth Amended Complaint.



Dated: April 6, 2021                             _s/ Elizabeth A. Preston Deavers
                                                 Elizabeth A. Preston Deavers
                                                 United States Magistrate Judge
